DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Status of the Claims
This action is in response to the applicant amendment filed on 2/28/2022 for application 16/006,099 filed on 6/12/2018. Claim 1 – 2, 4 – 6, 11 – 12, 14 – 16, and 21 are pending and have been examined. 

Claim 1, 11 and 21 are amended.

Claim 3 and 13 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Remarks
Regarding to the drawing objection, the drawing objection was withdrawn in the final rejection mailed on 9/3/2021. 

Regarding to the claim rejection under 35 U.S.C. 102 & 103, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 2, 4 – 6, 11 – 12, 14 – 16 and 21 are rejected under 35 U.S.C. 103  as being anticipated by Hettinger, Forward thinking building and training neural networks one layer at a time, 31st Conference on Neural Information Processing System, 2017 in view of Ioffe Batch Normalization Accelerating Deep Network Training by Reducing Internal Covariate Shift, arXiv, 2015.  

Regarding Claim 1, Hettinger teaches a method comprising:
obtaining, at an electronic device, an input to be classified (See at least Hettinger, page. 5 Sec. 3.5, para. 1, where using MNIST digital dataset); 
training, at the electronic device, a neural network in a feed-forward manner based on a plurality of sample inputs and sample classifications, each of the sample classifications associated with one of the plurality of sample inputs (See at least Hettinger, page. 5 Sec. 3.5, para. 1, where use forward thinking [feed-forward] to train a neural network with MNIST digital dataset [sample input and classifications]), the training including, for each of a plurality of layers in the neural network, selecting values for a weight matrix, parameters for a plurality of activation unit functions, and a plurality of linear filter parameters (See at least Hettinger, page. 4, sec. 3.3, where initialize [select] parameters [weight matrix, parameters of activation unit functions] of the layer and the parameter of the output layer [linear filter parameters]); and
determining whether the training is complete, after implementing each of the plurality of layers (See at least Hettinger, page. 4, sec. 3.4, ln. 2 where after adding each layer, determine if the network is complete), based on a threshold value (See at least Hettinger, page. 4, sec. 3.4, ln. 2 where repeated until additional layers cease to improve performance; the trained performance of the last added layer is the threshold of the current added layer; if the trained performance of the current added layer is lower than the threshold, stop adding new layer and the total training is complete), the threshold value associated with a number of layers implemented in the plurality of layers (See at least Hettinger, page. 4, sec. 3.4, & fig. 3 where in the right picture of fig. 3, the performance of the trained D0 - D2 layer [threshold associated with a number of layers implemented in the plurality of layers] is the threshold for the newly added C3 layer to determine if the addition of layers are complete and thus the entire training is complete) and
classifying, at the electronic device, the input using the trained neural network based on the weight matrix, the parameters for the plurality of activation unit functions, and the plurality of linear filter parameters for each of the plurality of layers (See at least Hettinger, page. 5 Fig.2(b), where in the test stage, classifying input using the trained neural network).
Hettinger does not explicitly disclose: 
wherein, the parameters for the plurality of activation unit functions are selected using at least one of: a midpoint between two randomly selected values output from the weight matrix, discrimination maximization based on variations in one of the parameters for the plurality of activation unit functions, unit scaling, and bi-polar scaling, 
Ioffe explicitly discloses:
wherein, the parameters for the plurality of activation unit functions are selected using at least one of: a midpoint between two randomly selected values output from the weight matrix, discrimination maximization based on variations in one of the parameters for the plurality of activation unit functions, unit scaling (Ioffe, sec. 3, para. 1, ln. 3 – 6, where normalize each scalar feature … making it have the mean of zero and the variance of 1 [unit scaling]; by making variance to 1, the value are scaled to a unit), or bi-polar scaling 
Hettinger and Ioffe both teach training of deep neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hettinger’s teaching of neural network training approach with Ioffe’s teaching of normalization of activation to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this as the combination to improve performance (See at least Ioffe, abs. ln. 18 – 22). 

Regarding Claim 2, depending on Claim 1, Hettinger in view of Ioffe teaches a method of Claim 1. Hettinger in view of Ioffe further teach:
wherein, the parameters for the plurality of activation unit functions are selected based on the sample inputs and sample labels (Ioffe, alg. 1, where the parameters are calculated based on the samples dataset [sample inputs and sample labels] in the minibatch).

Regarding Claim 4, depending on Claim 1, Hettinger further teaches:
wherein the selecting of values of the weight matrix is performed independent of the sample inputs and sample labels (See at least Hettinger, page. 4, sec. 3.3, where initialize parameters [weight matrix] of the layer randomly [independent of the input and labels]).

Regarding Claim 5, depending on Claim 1, Hettinger further teaches:
wherein the values of the weight matrix are selected randomly (See at least Hettinger, page. 4, sec. 3.3, where initialize parameters [weight matrix] of the layer randomly).

Regarding Claim 6, depending on Claim 1, Hettinger further teaches:
storing, for each of the plurality of layers, the values for a weight matrix, the parameters for the plurality of activation unit functions, and the plurality of linear filter parameters (See at least Hettinger, page. 7, para. 3, where the system is implemented in a computer system and the parameters of the neural network [weight matrix, parameters of activation functions, linear filter parameters] are stored in computer memory).

Regarding Claim 11 – 12 and 14 – 16, Claim 11 and 14 – 16 are the electronic device claim corresponding to Claim 1 – 2 and 4 – 6. Hettinger further teaches:
A memory configured to store program instruction and a processor configured to execute the program instruction (See at least Hettinger, page. 7, para. 3, ln. 1 – 3, where system implemented on a desktop with processor and memory). 
Claim 11 – 12 and 14 – 16 are rejected with the same reason as Claim 1 – 2 and 4 – 6. 

Regarding Claim 21, Claim 21 is the non-transitory computer readable medium claim corresponding to Claim 1. Hettinger further teaches: 
program instructions which when executed by a processor cause processors to (See at least Hettinger, page. 7, para. 3, ln. 1 – 3, where system is implemented using program instructions on a single desktop environment). 
Claim 21 is rejected with the same reason as Claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122